—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered April 19, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Defendant’s arrest was based on probable cause, since he was arrested on the basis of a detailed description that was highly accurate with respect to his physical characteristics and the type of shirt he was wearing, and since he was arrested within 10 minutes of the drug sale, at the precise location reported, and was the only person present who met the description. We have considered and rejected defendant’s remaining arguments. Concur — Sullivan, P. J., Williams, Ellerin, Wallach and Friedman, JJ.